DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 18 June 2019, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
receiving a data record having one or more attribute values; 
applying a neural network to the data record to identify a first value corresponding to a first explained variable and a second value corresponding to a second explained variable, the first value and the second value corresponding to the one or more attribute values and wherein the second explained variable has a hierarchical relationship to the first explained variable; and 
associating the first value and the second value with the data record.
These limitations recite certain methods of mental process, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an evaluation is performed using a mental process falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-7 also do not integrate the abstract idea into a practical application. Notably, claims 2-7 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-7 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-7 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-7 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-7 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 8-14 appear to include similar subject matter as in claims 1-7 as discussed above. More specifically, independent claim 8 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-7 equally apply and therefore stand rejected.

Claims 15-20 appear to include similar subject matter as in claims 1-7 as discussed above. More specifically, independent claim 15 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-7 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Merler, Michele, et al (U.S. 2018/089543 and known hereinafter as Merler).

As per claim 1, Merler teaches a computer implemented method, comprising:
receiving a data record having one or more attribute values (e.g. Merler, see paragraphs [0018-0021], which discloses the system is configured to receive images, where each image is given a set of visual features (e.g. attribute values.).); 
applying a neural network to the data record to identify a first value corresponding to a first explained variable and a second value corresponding to a second explained variable (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.), the first value and the second value corresponding to the one or more attribute values and wherein the second explained variable has a hierarchical relationship to the first explained variable (e.g. Merler, see paragraphs [0032-0035], which discloses applying a hierarchical classification.); and 
associating the first value and the second value with the data record (e.g. Merler, paragraphs [0042-0045], which discloses associating scores with the semantic classification feature within a classification hierarchy.).

As per claim 8, Merler teaches a system, comprising: 
a memory (e.g. see Figure 8); and 
at least one processor coupled to the memory (e.g. see Figure 8) and configured to: 
receiving a data record having one or more attribute values (e.g. Merler, see paragraphs [0018-0021], which discloses the system is configured to receive images, where each image is given a set of visual features (e.g. attribute values.).); 
applying a neural network to the data record to identify a first value corresponding to a first explained variable and a second value corresponding to a second explained variable (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.), the first value and the second value corresponding to the one or more attribute values and wherein the second explained variable has a hierarchical relationship to the first explained variable (e.g. Merler, see paragraphs [0032-0035], which discloses applying a hierarchical classification.); and 
associating the first value and the second value with the data record (e.g. Merler, paragraphs [0042-0045], which discloses associating scores with the semantic classification feature within a classification hierarchy.).

As per claim 15, Merler teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
receiving a data record having one or more attribute values (e.g. Merler, see paragraphs [0018-0021], which discloses the system is configured to receive images, where each image is given a set of visual features (e.g. attribute values.).); 
applying a neural network to the data record to identify a first value corresponding to a first explained variable and a second value corresponding to a second explained variable (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.), the first value and the second value corresponding to the one or more attribute values and wherein the second explained variable has a hierarchical relationship to the first explained variable (e.g. Merler, see paragraphs [0032-0035], which discloses applying a hierarchical classification.); and 
associating the first value and the second value with the data record (e.g. Merler, paragraphs [0042-0045], which discloses associating scores with the semantic classification feature within a classification hierarchy.).

As per claims 2, 9, and 16, Merler teaches the computer implemented method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, wherein the applying further comprises: 
applying data preprocessing to the data record to standardize a format of the one or more attribute values (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.).

As per claims 3 and 10, Merler teaches the computer implemented method of claim 1 and the system of claim 8, respectively, wherein the applying further comprises: 
embedding textual attribute values of the one or more attribute values to generate one or more vectors corresponding to the textual attribute values (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.); and
concatenating the one or more vectors with numerical attribute values of the one or more attribute values (e.g. Merler, see paragraphs [0022-0028], which discloses applying a convolutional neural network (cnn) to the image for the semantic-aware classifier to learn semantic aware features, where the classifier assigns numerical scores for each class and pairs each known image and class label pair.).

As per claims 4, 11, and 17, Merler teaches the computer implemented method of claim 3, the system of claim 10, and the non-transitory computer-readable device of claim 15, respectively, wherein the applying further comprises: 
embedding categorical attribute values of the one or more attribute values to generate one or more vectors corresponding to the categorical attribute values (e.g. Merler, see paragraphs [0060-0067], which discloses providing a semantic relationship for the visual information extracted from the input image in the classification hierarchy.); and
concatenating the one or more vectors corresponding to the categorical attribute values with the numerical attribute values and the one or more vectors corresponding to the textual attribute values (e.g. Merler, see paragraphs [0060-0067], which discloses providing a semantic relationship for the visual information extracted from the input image in the classification hierarchy.).

As per claims 5, 12, and 18, Merler teaches the computer implemented method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, wherein the applying further comprises: 
applying a first fully connected layer to identify the category (e.g. Merler, see paragraphs [0055-0057], which discloses level 1 and level 2 categories, indicating a distinct level.); and 
applying a second fully connected layer to identify the subcategory (e.g. Merler, see paragraphs [0055-0057], which discloses level 1 and level 2 categories, indicating a distinct level.).

As per claims 6, 13, and 19, Merler teaches the computer implemented method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, wherein the associating further comprises: 
editing a database storing the data record to include the first value and the second value (e.g. Merler, see paragraphs [0060-0067], which discloses providing a semantic relationships for the visual information extracted from the input image in the classification hierarchy.).

As per claims 7, 14, and 20, Merler teaches the computer implemented method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, wherein the first explained variable is a category and the second explained variable is a subcategory of the category (e.g. Merler, see paragraphs [0060-0067], which discloses providing a semantic relationships for the visual information extracted from the input image in the classification hierarchy.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 6, 2022